 Case: 4:19-cv-02779-JAR Doc. #: 40 Filed: 06/02/20 Page: 1 of 1 PageID #: 502



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


       TERRY BLEDSOE,                            )
                                                 )
                   Plaintiff,                    )
                                                 )
             vs.                                 )          Case No. 4:19-cv-02779-JAR
                                                 )
       MIDLAND FUNDING LLC,                      )
                                                 )
                   Defendant.                    )
                                                 )

                                  MEMORANDUM AND ORDER

       IT IS HEREBY ORDERED that a telephone status conference is set for Thursday, June

11, 2020, at 1:00 p.m. The parties are directed to call the conference line toll free at 1-877-810-

9415. The access code to enter the telephone conference is: 7519116.



       Dated this 2nd day of June, 2020.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
